      Case 7:08-cv-00302 Document 137 Filed on 02/08/21 in TXSD Page 1 of 3
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       February 08, 2021
                             UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       § CIVIL ACTION NO. 7:08-cv-00302
2.6433 ACRES OF LAND, more or less, in §
HIDALGO COUNTY, TEXAS; and             §
PAMELA RIVAS, et al.,                  §
                                       §
      Defendants.                      §

                                            ORDER

         The Court now considers the parties’ third consecutive “Joint Motion to Extend

Scheduling Order Deadlines.”1 This eminent domain proceeding commenced three presidential

administrations ago.2 On December 17, 2020, the United States filed a joint motion requesting to

extend the discovery deadline in this case for about three weeks. 3 The Court granted this

extension.4 On December 31, 2020, the United States again filed a joint motion, then requesting

another extension of forty-five days.5 The Court denied the request.6 In the instant motion, the

parties request an extension of at least sixty days to the scheduling order.7 The grounds this time

are that “the current Amended Complaint was filed on May 13, 2020, and condemned four new

tracts of land owned by Defendant Rivas for the first time,” and “[p]rior to the January 20, 2021

Presidential Proclamation, the parties were prepared to meet all deadlines as currently laid out by


1
  Dkt. No. 136.
2
  Dkt. No. 39.
3
  Dkt. No. 132.
4
  Dkt. No. 133.
5
  Dkt. No. 134.
6
  Dkt. No. 135.
7
  Dkt. No. 136 at 4, ¶ 13.


1/3
      Case 7:08-cv-00302 Document 137 Filed on 02/08/21 in TXSD Page 2 of 3




the Court,” but in light of the January 20, 2021 presidential proclamation, this case should be

continued.8

        The President’s proclamation directs numerous heads of executive agencies to “pause

work on each construction project on the southern border wall” and to “develop a plan for the

redirection of funds concerning the southern border wall . . . within 60 days” from January 20th.9

“The District Court has broad discretion to stay proceedings as an incident to its power to control

its own docket.”10 The Court reluctantly finds good cause in the parties’ request that this eminent

domain proceeding be abated while the United States develops its plan concerning the border and

associated land use, but warns all parties that this case will be held to a tight schedule going

forward. The Court GRANTS IN PART the joint motion11 and issues the following case-

specific schedule which controls disposition of this action until further order of the Court. The

following actions shall be completed by the dates indicated:

              PRETRIAL EVENTS                                             DEADLINES

Discovery deadline.                                     April 14, 2021

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just             April 16, 2021
compensation.
N.B.: Parties may request a jury trial or a
special commission12 or consent to a bench
trial. There is no right to jury trial.13

Deadline to file briefs and submit evidence             May 17, 2021
(or anticipated evidence if an evidentiary
8
  Id. at 2–3, ¶¶ 3–8.
9
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
10
   Clinton v. Jones, 520 U.S. 681, 706 (1997).
11
   Dkt. No. 136.
12
   FED. R. CIV. P. 71.1(h).
13
   Georgia Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Georgia Power
Co. v. Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).


2/3
      Case 7:08-cv-00302 Document 137 Filed on 02/08/21 in TXSD Page 3 of 3




hearing is requested) on the issue of just
compensation.
N.B.: The Court will conduct a preliminary
screening of the briefs and anticipated
evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.14

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                         June 16, 2021
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  August 12, 2021
proposed findings of fact & conclusions of
law).15

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                         September 14, 2021, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier schedule, is binding on all parties, and shall not be
modified except by leave of Court upon showing of good cause.16 All other deadlines not
specifically set out in this scheduling order will be governed by the Federal Rules of Civil
Procedure and this Court’s Local Rules.
        IT IS SO ORDERED.
        DONE at McAllen, Texas, this 8th day of February 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge



14
   See United States v. 320.0 Acres of Land, More or Less in Monroe Cty. Fla., 605 F.2d 762, 820 (5th Cir. 1979).
15
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
16
   See FED. R. CIV. P. 16(b)(4); 6A ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL
PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1998 & Supp. Oct. 2020).


3/3
